971 A.2d 689 (2009)
292 Conn. 903
John SEQUENZIA et al.
v.
GUERRIERI MASONRY, INC., et al.
Supreme Court of Connecticut.
Decided May 21, 2009.
Kenneth J. Bartschi and Brendan P. Levesque, Hartford, in support of the petition.
William J. Melley III, Hartford, in opposition.
The named plaintiffs petition for certification for appeal from the Appellate Court, 113 Conn.App. 448, 967 A2d 508 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that instructional error required a new trial?"
The Supreme Court docket number is SC 18364.